Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 1 of 12




                    EXHIBIT H
        Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 2 of 12




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


JEAN JONES,                    §
                               §
            PLAINTIFF          §                      CASE NUMBER: 1:16-cv-00572-RP
                               §
            v.                 §
                               §
PORTFOLIO RECOVERY ASSOCIATES, §                      Honorable Robert Pittman
LLC, and WESTERN SURETY CO.,   §
                               §
            DEFENDANTS.        §

                      DECLARATION OF BEN BINGHAM
          IN SUPPORT OF PLAINTIFF’S PETITION FOR ATTORNEYS’ FEES

       I, Benjamin R. “Ben” Bingham declare the following under penalty of perjury:

       1. I am an attorney living and working in San Antonio, Bexar County, Texas. I am admitted

to practice in the State of Texas and before the United States District Court for the Western District

of Texas and the United States Court of Appeals for the Fifth Circuit.

       2. I have practiced law in private practice since graduating from the University of Houston

in 1983. All my practice has been in the area of debtor-creditor relations. For about the first 10

years of my practice, I represented banks and savings and loan creditors in commercial and

consumer collections, foreclosures and bankruptcy matters. In the mid-1990s I began representing

consumers in credit reporting and unfair debt collection matters, and by the 2000s, my practice

was almost exclusively representing consumers concerning aspects of their financial affairs. I have

represented consumers in hundreds of debt collection, FDCPA and FCRA cases. I have also

represented consumers in class action cases under the FDCPA, FCRA, TCPA and in many other

types of class action cases. I am a long-time member of the National Association of Consumer

Advocates. For many years I have been rated “AV-Preeminent” by Martindale-Hubble and



                                                  1
        Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 3 of 12




designated a “Super Lawyer” in Texas. My credentials are set out in detail in the attached Exhibit

A.

        3. I am familiar with the reasonable and necessary attorneys’ fees in the Western District

of Texas, including Austin, Travis County, Texas.

        4. I have reviewed what appear to be contemporaneous time and expense records of

Celetha C. Chatman, as well as her qualifications. In my opinion Celetha C. Chatman’s hourly rate

of $335.00 is reasonable in Travis County, Texas. It is my further opinion that the services

performed by Ms. Chatman on behalf of Plaintiff as reflected in the time and expense report

attached to her declaration were necessary to Plaintiff’s representation considering the nature and

complexity of the case.

        5. I have also reviewed the time and expense records of Robert Zimmer, who has extensive

experience litigating FDCPA cases. In my opinion, his hourly rate of $325 is reasonable in the

Western District of Texas and in Austin, and the work he performed was necessary to advance the

Plaintiff’s case.

        6. I have reviewed what appear to be contemporaneous time and expense records of

appellate counsel Michael Jacob Wood, as well as his qualifications. In my opinion, Michael Jacob

Wood’s hourly rate of $372.00 is reasonable in Travis County, Texas. It is my further opinion that

the legal services performed by Mr. Wood on behalf of Plaintiff as reflected in the time and

expense report attached to his declaration were necessary to Plaintiff’s representation considering

the nature and complexity of the case.

        7. I have reviewed what appear to be contemporaneous time and expense records of trial

counsel Amy Clark, as well as her declaration. In my opinion, Amy Clark’s hourly rate of $400.00

is reasonable in Travis County, Texas. It is my further opinion that the legal services performed




                                                2
        Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 4 of 12




by Amy Clark on behalf of Plaintiff as reflected in the time and expense report attached to her

declaration were necessary to Plaintiff’s representation considering the nature and complexity of

the case.

       8. I have reviewed the Declaration of Daniel Brown well as the legal services he rendered

to the Plaintiff. In my opinion, Daniel Brown’s hourly rate of $425.00 is reasonable for appellate

attorneys in Travis County, Texas. It is my further opinion that the legal services performed by

Daniel Brown on behalf of Plaintiff as reflected in the time and expense report attached to his

declaration were necessary to Plaintiff’s representation considering the nature and complexity of

the case.

       Pursuant to 28 U.S.C. § 1746(2), I, Ben Bingham, hereby declare under penalty of

perjury that the foregoing is true and correct.

       Dated: April 6, 2020                           /s/ Ben Bingham_____________________
                                                      Benjamin R. “Ben” Bingham
                                                       SBOT #02322350




                                                  3
            Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 5 of 12



                                                                                                        BEN BINGHAM

           BINGHAM & LEA, P.C.                                                              DIRECT LINE (210) 224-2885
                                                                                              ben@binghamandlea.com

                                                                                                    ROYAL B. LEA, III
                                       ATTORNEYS                                            DIRECT LINE (210) 224-2894
                                                                                            royal@binghamandlea.com
                       319 MAVERICK STREET, SAN ANTONIO, TEXAS 78212
    TELEPHONE (210) 224-1819     WWW.BINGHAMANDLEA.COM           FACSIMILE (210) 224-0141


__________________________________________________________________________________________________________________
The firm is an “AV” rated firm composed of:

BENJAMIN R. BINGHAM, born in Denver, Colorado, admitted to State Bar of Texas, 1983, Texas;
Colorado Bar,1993; also admitted to practice before all United States District Courts in Texas and the
United States Court of Appeals for the Fifth Circuit and the District of Colorado. EDUCATION:
Colorado State University (B.A., 1977); University of Houston (J.D., 1983). Fraternity: Order of the
Barons, Phi Delta Phi. AUTHOR: “Prison Conditions as Cruel and Unusual Punishment,” 22 South
Texas Law Journal, 374, 1982; RECIPIENT: E.E. Townes Award for Legal Journalism, 1982.
AUTHOR AND PRESENTOR: “Current Issues in Foreclosures,” State Bar of Texas Advanced Real
Estate Law Course, 1987; “Employment Agreements, Termination at Will and Covenants Not to
Compete,” University of Houston Corporate and Business Law Institute, 1991. CO-AUTHOR AND
PRESENTOR: “The FCRA—What Bankruptcy Practitioners Need to Know,” State Bar of Texas
Advanced Consumer Bankruptcy Course 2009 (voted a “Top Ten” CLE Presentation by Texas State
Bar Members). PRESENTOR: Montana Trial Lawyers Association, 2015 Winter Meeting,
“Damages in Consumer Cases-Getting it Right”; RECIPIENT: Texas Rio Grande Legal Aid
“Champions of Justice” award, 2010. Texas Rio Grande Legal Aid “Justice for the People” award,
2013. MEMBER OF: National Association of Consumer Advocates, San Antonio Bar Association,
San Antonio Bankruptcy Bar Association. AREAS OF PRACTICE: Debtor/Creditor Rights,
Bankruptcy and Fiduciary Litigation, and Consumer Class Actions.

ROYAL B. LEA, III, born in San Antonio, Texas, September 16, 1961; admitted to State Bar of
Texas, 1986; also admitted to practice in the United States District Courts for the Western and
Southern Districts of Texas and the United States Court of Appeals for the Fifth Circuit.
EDUCATION: Texas A&M University (B.A. with honors, 1983); University of Texas (J.D., with
honors, 1986). EDITOR IN CHIEF: The Review of Litigation, 1985-1986. MEMBER: American
Bar Association, Antitrust and Litigation Sections; State Bar of Texas, Litigation and Antitrust and
Business Litigation Sections; Member Public Investors Arbitration Bar Association; Arbitrator for
the Financial Industry Regulatory Authority (FINRA); San Antonio Bar Association. Municipal
Court Judge, City of Helotes, Texas. BOARD CERTIFIED in Civil Trial Law, Texas Board of Legal
Specialization. AREAS OF PRACTICE: Civil Trial, Commercial and Consumer Litigation,
Securities Arbitrations, Civil Appeals and Class Actions.

       The firm represents banks and other creditors in business-to-business commercial litigation
and business-to-business bankruptcy cases and has represented several bankruptcy trustees in
commercial litigation matters arising in and around bankruptcy cases. The firm has also represented
spouses in litigation about business interest ancillary to divorce and bankruptcy cases.




 An “AV” Martindale-Hubbell rating signifies the results of a confidential rating process conducted by soliciting the
opinions of lawyers and judges who know the Bingham & Lea lawyers. An “AV” rating is the highest available rating for
both legal ability and ethical standards.
        Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 6 of 12



      The firm is representing or has represented class representatives and, if certified, been
appointed lead or co-lead class counsel in the following class action cases:
  John J. Danielson and Thomas E. Harding, et al. v. DTM Corporation, et al. (securities case);
  Bob Beadle, et al. v. Rankin Automotive Group, Inc., et al. (securities case);
  Lone Star Ladies Investment Club v. Schlotzsky’s, Inc., (securities case);
  James M. Alewin et al. v. Billing Concepts Corp., et al. (securities case);
  Eldore and Mary Urban, et al. v. FCC National Bank (unfair debt collection-threat to illegally
     garnish);
  Carolyne Coppolo, et al. v. Discover Financial Services, Inc., et al. (unfair debt collection);
  Jose C. Rodriguez, Chapter 7 Trustee, v. Royce Groff Oil Company (usury case);
  Martin, et al., v. IESI TX Corporation (usury case);
  Newton, et al, v. Ticketmaster (credit card surcharge case);
  Proler, et al. v. Harris County (court filing fee overcharge case);
  Garza, et al. v. Wells Fargo (excess bank charges resulting from order of payment of checks);
  Futrell v. Knowles Publishing (usury case);
  Reinhard v. Methodist Healthcare (unauthorized fees for obtaining hospital bills);
  Williams, et al. v. Warner-Lambert, et al. (deceptive trade practice case);
  Randolph v. Oxmoor Publishing, Inc. (unsolicited goods/unfair debt collection case);
  Elizondo v. Brown & Shapiro (FDCPA case- unauthorized charges);
  Cabello v. Mercury Finance (FDCPA case- unauthorized charges);
  Munoz v. GECC/Walmart (FDCPA case – illegal threat to put lien on homestead);
  Jancik v. Account Services (FDCPA case- unlicensed debt collector);
  Cartall v. Webb County (unauthorized fees charged by Webb County);
  HCI Equity Partners v. Travis County (court filing fee overcharging case);
  Roberts v. The Scott Fetzer Company (RICO class action concerning method of sales);
  Pinter, et al. v. D.A. Davidson & Co. (security breach and data theft case);
  Cole v. Portfolio Recovery Associates et al. (multi-million-dollar settlement; RICO and FDCPA
     case- time barred debts);
  King v. United SA Federal Credit Union (FCRA case- unauthorized credit file access)
  Boles v. Moss Codilis and Nationstar Mortgage (FDCPA case- home equity loans)
  Metoyer v. Zappos (data breach case)
  Oreck Sales Practices Multi-District Litigation Proceeding (deceptive advertising)
  Maxwell v. Remington Arms (defective rifle case)
  Hageman v. AT&T Mobility (TCPA multi-million-dollar settlement)
        Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 7 of 12



  Thornell v. Stoneleigh Recovery (FDCPA case -time-barred debt)
  Calvillo v. Convergent Healthcare Recovery (FDCPA case-time barred debt)
  Crane v. LesserEvil, LLC (deceptive advertising and food labeling)
  Duncan v JPMorganChase Bank, N.A. (FCRA unauthorized access)
  Welsh v. Navy Federal Credit Union (GAP insurance/debt cancellation policies)
  Kautsky v. My Pillow, Inc (Deceptive reference pricing)
  Hackler v Tolteca Enterprises dba Phoenix Recovery Group (FDCPA case)


   Bingham & Lea was co-lead class counsel in the third largest Telephone Consumer Protection Act
class action case in the 25-year history of the TCPA: Hageman v. AT&T Mobility LLC, No. CV 13-
50-BLG-RWA, 2015 U.S. Dist. LEXIS 25595 (D. Mont. 2015) (45 million-dollar settlement)

   Bingham & Lea was co-lead class counsel in the largest “impermissible access” class action case
in the 45-year history of the Fair Credit Reporting Act: Duncan v. JPMorgan Chase Bank (W.D.
Texas) SA-14-CA-912-FB (WDTX) (8.75 million-dollar settlement)

   Mr. Bingham has also testified as an expert witness on class certification issues in Westwood
Shores Property Owner’s Association v. TFW Management, Inc, et al. (appx. 2002) and as an expert
witness in Geronimo Holding Corporation v. American Std. Energy Corp. 16-09-21688-CVR in the
143rd Judicial District, Reeves County, Texas.

   Mr. Bingham was class counsel for consumers in the Body Solutions bankruptcy case, one of the
few class action cases certified by a bankruptcy court. He also served on the executive committee in
the Oreck Sales Practices Litigation, a national multi-district federal court litigation pending in the
Central District of California, Los Angeles Division, and later, in the Oreck Corporation bankruptcy
case in the Central District of California.

Bingham and Lea reported cases include:

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2020 U.S. Dist. LEXIS 11830 (W.D. Tex. 2020)

Rios v. Partners in Primary Care, No. SA-18-CV-00538-ESC, 2019 U.S. Dist. LEXIS 215489 (W.D. Tex.
2019)

Broyles v. Commonwealth Advisors, Inc., 936 F.3d 324 (5th Cir. 2019)

Hackler v. Tolteca Enters., No. SA-18-CV-00911-XR, 2019 U.S. Dist. LEXIS 213219 (W.D. Tex. 2019)

Hackler v. Tolteca Enters., Civil Action No. SA-18-CV-911-XR, 2019 U.S. Dist. LEXIS 226145 (W.D.
Tex. 2019)

RTG LLC v. Fodera, No. 5:19-CV-87-DAE, 2019 U.S. Dist. LEXIS 195544 (W.D. Tex. 2019)

In re Hoskins, No. 13-18-00296-CV, 2019 Tex. App. LEXIS 3174 (Tex. App.—Corpus Christi Mar. 6,
2019)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2019 U.S. Dist. LEXIS 6200 (W.D. Tex. 2019)
        Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 8 of 12



Halprin v. FDIC, No. 5:13-CV-1042-RP, 2018 U.S. Dist. LEXIS 145111 (W.D. Tex. 2018)

In re Hoskins, No. 13-18-00296-CV, 2018 Tex. App. LEXIS 10826 (Tex. App.—Corpus Christi Dec. 27,
2018)

Bitterroot Holdings, LLC v. HB Props. I, LLC, No. 04-17-00673-CV, 2018 Tex. App. LEXIS 10817 (Tex.
App.—San Antonio Dec. 27, 2018)

Marcantonio Enters., LLC v. Stellar Restoration Servs., LLC, No. 05-17-00775-CV, 2018 Tex. App.
LEXIS 5927 (App.—Dallas July 31, 2018)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2018 U.S. Dist. LEXIS 127644 (W.D. Tex. 2018)

McFadin v. Broadway Coffeehouse, LLC, No. 04-16-00283-CV, 2018 Tex. App. LEXIS 4686 (App.—
San Antonio June 27, 2018)

Welsh v. Navy Fed. Credit Union, No. 5:16-CV-1062-DAE, 2017 U.S. Dist. LEXIS 220675 (W.D. Tex.
2017)

Welsh v. Navy Fed. Credit Union, No. 5:16-CV-1062-DAE, 2018 U.S. Dist. LEXIS 227456 (W.D. Tex.
2018)

Saks v. Rogers, No. 04-16-00286-CV, 2017 Tex. App. LEXIS 6923 (App.—San Antonio July 26, 2017)

Galaz v. Galaz (In re Galaz), No. 15-51194, 2017 U.S. App. LEXIS 4307 (5th Cir. 2017)

25807 TWH, Ltd. v. TWH Ltd. P'ship, No. 09-16-00238-CV, 2017 Tex. App. LEXIS 1353 (App.—
Beaumont Feb. 16, 2017)

Galaz v. Katona (In re Galaz), No. 15-50919, 2016 U.S. App. LEXIS 19506 (5th Cir. 2016)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2016 U.S. Dist. LEXIS 135398 (W.D. Tex. 2016)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2016 U.S. Dist. LEXIS 135402 (W.D. Tex. 2016)

In re Estate of Hoskins, No. 13-15-00487-CV, 2016 Tex. App. LEXIS 9966 (App.—Corpus Christi
2016)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2016 U.S. Dist. LEXIS 114407 (W.D. Tex. 2016)

McFadin v. Broadway Coffeehouse, LLC, No. 04-16-00283-CV, 2016 Tex. App. LEXIS 7052
(App.—San Antonio 2016)

Duncan v. JPMorgan Chase Bank, N.A., No. SA-14-CA-912-FB, 2016 U.S. Dist. LEXIS 122665
(W.D. Tex. 2016)

Duncan v. JPMorgan Chase Bank, N.A., No. SA-14-CA-912-FB, 2016 U.S. Dist. LEXIS 122662
(W.D. Tex. 2016)

Duncan v. JPMorgan Chase Bank, N.A., No. SA-14-CA-00912-FB, 2016 U.S. Dist. LEXIS 122663
(W.D. Tex. 2016)

Hernandez v. Saldivar, No. 04-15-00691-CV, 2016 Tex. App. LEXIS 4650 (App.—San Antonio
        Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 9 of 12



2016)

In re Saks, 2016 Tex. App. LEXIS 501 (Tex. App. San Antonio Jan. 20, 2016)

Saks v. Broadway Coffeehouse LLC, 2015 Tex. App. LEXIS 11033 (Tex. App. San Antonio Oct. 28,
2015)

Arthur v. Uvalde Cnty. Appraisal Dist., 2015 Tex. App. LEXIS 5125 (Tex. App. San Antonio May
20, 2015)

Ex parte Hernandez, 2015 Tex. App. LEXIS 2774 (Tex. App. San Antonio Mar. 25, 2015)

Hageman v. AT&T Mobility LLC, 2015 U.S. Dist. LEXIS 25595, 2015 WL 9855925 (D. Mont. Feb.
11, 2015)

Galaz v. Galaz (In re Galaz), 2015 Bankr. LEXIS 229 (Bankr. W.D. Tex. Jan. 23, 2015)

Galaz v. Galaz (In re Galaz), 765 F.3d 426, 2014 U.S. App. LEXIS 16365, Bankr. L. Rep. (CCH)
P82, 697 (5th Cir. Tex. 2014)

Chaney v. Camacho, 2013 Tex. App. LEXIS 14877, 2013 WL 6533123 (Tex. App. San Antonio Dec.
11, 2013)

Yancey v. Remington Arms Co., LLC, 2013 U.S. Dist. LEXIS 140397, 2013 WL 5462205 (M.D.N.C.
Sept. 30, 2013)

In re Edwards, 501 B.R. 666, 2013 Bankr. LEXIS 4909, 2013 WL 6044697 (Bankr. N.D. Tex. 2013)

Galaz v. Galaz (In re Galaz), 2012 Bankr. LEXIS 5750, 2012 WL 6212694 (Bankr. W.D. Tex. Dec.
13, 2012)

In re Oreck Corp. Halo Vacuum Mktg. & Sales Practices Litig., 842 F. Supp. 2d 1380, 2012 U.S.
Dist. LEXIS 12830, 2012 WL 361687 (J.P.M.L. 2012)

Roland v. Green, 675 F.3d 503, 2012 U.S. App. LEXIS 5672, Fed. Sec. L. Rep. (CCH) P96, 756,
2012 WL 898557 (5th Cir. Tex. 2012)

Galaz v. Galaz, 2012 U.S. Dist. LEXIS 190691 (W.D. Tex. Apr. 17, 2012)

Boles v. Moss Codilis, LLP, 2011 U.S. Dist. LEXIS 104466, 2011 WL 4345289 (W.D. Tex. Sept. 15,
2011)

Boles v. Moss Codilis, LLP, 2011 U.S. Dist. LEXIS 71031, 2011 WL 2618791 (W.D. Tex. July 1,
2011)

King v. United SA Fed. Credit Union, 744 F. Supp. 2d 607, 2010 U.S. Dist. LEXIS 107920 (W.D.
Tex. 2010)

Wampler v. Southwestern Bell Tel. Co., 597 F.3d 741, 2010 U.S. App. LEXIS 3492, 2010-1 Trade
Cas. (CCH) P76,911, 49 Comm. Reg. (P & F) 755 (5th Cir. Tex. 2010)
       Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 10 of 12




In re Vela, 2009 U.S. Dist. LEXIS 84208, 2009 WL 6506881 (W.D. Tex. Sept. 15, 2009)

Watts v. Am. Express Co., 2009 U.S. Dist. LEXIS 81142, 2009 WL 2913076 (D. Colo. Sept. 8, 2009)

In re White, 2009 Tex. App. LEXIS 4106, 2009 WL 1617815 (Tex. App. San Antonio June 10, 2009)

San Antonio Aerospace, L.P. v. ATA Airlines, Inc. (In re ATA Airlines, Inc.), 2009 Bankr. LEXIS 650,
51 Bankr. Ct. Dec. 108 (Bankr. S.D. Ind. Mar. 16, 2009)

Reed v. San Antonio Aero., LP, 302 Fed. Appx. 323, 2008 U.S. App. LEXIS 24997 (5th Cir. Tex.
2008)

Saenz v. Martinez, 2008 Tex. App. LEXIS 8297, 2008 WL 4809217 (Tex. App. San Antonio Nov. 5,
2008)

Friedrich Air Conditioning Co., Ltd. v. Genie Air Conditioning & Heating, Inc., 2008 U.S. Dist.
LEXIS 62483, 2008 WL 3852644 (W.D. Tex. Aug. 15, 2008)

San Antonio Aero., L.P. v. Gore Design Completions, Ltd., 2008 Tex. App. LEXIS 3874, 2008 WL
2200035 (Tex. App. Amarillo May 28, 2008)

San Antonio Aero., L.P. v. Gore Design Completions, Ltd., 2008 Tex. App. LEXIS 2367, 2008 WL
878515 (Tex. App. Amarillo Apr. 2, 2008)

Alvarado v. Wash. Mut. Bank, F.A. (In re Alvarado), 2008 Bankr. LEXIS 815, 2008 WL 783545
(Bankr. W.D. Tex. Mar. 19, 2008)

Reed v. San Antonio Aerospace, L.P., 2008 U.S. Dist. LEXIS 26297, 2008 WL 558045 (W.D. Tex.
Feb. 8, 2008)

Jordan v. Scott Fetzer Co., 2007 U.S. Dist. LEXIS 89157 (M.D. Ga. Dec. 4, 2007)

Exp. Worldwide, Ltd. v. Knight, 2007 U.S. Dist. LEXIS 32592, 2007 WL 1300468 (W.D. Tex. May
3, 2007)

Williams v. Pichichero, 2006 Tex. App. LEXIS 6994, 2006 WL 2263909 (Tex. App. San Antonio
Aug. 9, 2006)

Lightner v. Laredo Med. Group, 2005 Tex. LEXIS 1011 (Tex. July 1, 2005)

Geodyne Energy Income Prod. P'ship I-E v. Newton Corp., 161 S.W.3d 482, 2005 Tex. LEXIS 298,
48 Tex. Sup. J. 551, 169 Oil & Gas Rep. 533 (Tex. 2005)

Sterling Trust Co. v. Adderley, 168 S.W.3d 835, 2005 Tex. LEXIS 478, 48 Tex. Sup. J. 887 (Tex.
2005)
       Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 11 of 12




Onebeacon Lloyds v. SA Disc. Liquors, Inc., 2005 U.S. Dist. LEXIS 21064, 2005 WL 2129068 (W.D.
Tex. Sept. 1, 2005)

Reed v. San Antonio Aero., L.P., 2005 U.S. Dist. LEXIS 12065, 2005 WL 1473840 (W.D. Tex. June
21, 2005)

Ballantyne v. Champion Builders, Inc., 144 S.W.3d 417, 2004 Tex. LEXIS 655, 47 Tex. Sup. J. 852
(Tex. 2004)

Disch v. Hicks, 900 So. 2d 399, 2004 Ala. LEXIS 288 (Ala. 2004)

Laredo Med. Group v. Lightner, 153 S.W.3d 70, 2004 Tex. App. LEXIS 8314 (Tex. App. San
Antonio 2004)

Scheiner v. i2 Techs., Inc., 2004 U.S. Dist. LEXIS 28979 (N.D. Tex. Oct. 1, 2004)

Reed v. Davis, 2004 U.S. Dist. LEXIS 21876 (W.D. Tex. Aug. 12, 2004)

Clark v. Experian Info. Solutions, Inc., 2004 U.S. Dist. LEXIS 32063 (D.S.C. Apr. 20, 2004)

Clark v. Experian Info. Solutions, Inc., 2004 U.S. Dist. LEXIS 28324, 2004 WL 256433 (D.S.C. Jan.
14, 2004)

Perry v. Dearing (In re Perry), 345 F.3d 303, 2003 U.S. App. LEXIS 18369, Bankr. L. Rep. (CCH)
P78, 909 (5th Cir. Tex. 2003)

Fetter v. Wells Fargo Bank Tex., N.A., 110 S.W.3d 683, 2003 Tex. App. LEXIS 5855, 51 U.C.C.
Rep. Serv. 2d (Callaghan) 201 (Tex. App. Houston 14th Dist. 2003)

Clark v. Experian Info. Solutions, Inc., 219 F.R.D. 375, 2003 U.S. Dist. LEXIS 25146 (D.S.C. 2003)

Clark v. Experian Info. Solutions, Inc., 2003 U.S. Dist. LEXIS 22908 (D.S.C. Oct. 3, 2003)

Ondemir v. Ocwen Fed. Bank, 2003 Tex. App. LEXIS 7890, 2003 WL 22080515 (Tex. App. San
Antonio Sept. 10, 2003)

In re Sims, 2003 Tex. App. LEXIS 7636, 2003 WL 22052827 (Tex. App. San Antonio Sept. 3, 2003)

Perry v. Dearing (In re Perry), 289 B.R. 860, 2002 U.S. Dist. LEXIS 26244 (W.D. Tex. 2002)

Randolph v. Oxmoor House, Inc., 2002 U.S. Dist. LEXIS 26286 (W.D. Tex. Dec. 26, 2002)

Randolph v. Oxmoor House, Inc., 2002 U.S. Dist. LEXIS 26288 (W.D. Tex. July 18, 2002)

Romero v. Becken, 256 F.3d 349, 2001 U.S. App. LEXIS 15955 (5th Cir. Tex. 2001)
       Case 1:16-cv-00572-RP Document 108-8 Filed 04/06/20 Page 12 of 12




Champion Builders v. City of Terrell Hills, 70 S.W.3d 221, 2001 Tex. App. LEXIS 8223 (Tex. App.
San Antonio 2001)

In re Perry, 267 B.R. 759, 2001 Bankr. LEXIS 1189 (Bankr. W.D. Tex. 2001)

Fed. Servs. Corp. v. Harlan & Boettger, L.L.P., 2001 Tex. App. LEXIS 5979 (Tex. App. San Antonio
Aug. 31, 2001)

Johnson v. Capital One Bank, 2000 U.S. Dist. LEXIS 13311, 2000 WL 1279661 (W.D. Tex. May
17, 2000)

In re Quanalyze Oil & Gas Corp., 250 B.R. 83, 2000 Bankr. LEXIS 721, 44 Collier Bankr. Cas. 2d
(MB) 893 (Bankr. W.D. Tex. 2000)

Harris County v. Proler, 29 S.W.3d 646, 2000 Tex. App. LEXIS 7028 (Tex. App. Houston 14th Dist.
2000)

Maya Hsu v. United States SBA, 2000 Tex. App. LEXIS 222 (Tex. App. San Antonio Jan. 12, 2000)

Clement v. Moore, 1999 Tex. App. LEXIS 7361, 1999 WL 792471 (Tex. App. San Antonio Oct. 6,
1999)

In re L.A.M. & Assocs., 975 S.W.2d 80, 1998 Tex. App. LEXIS 2768 (Tex. App. San Antonio 1998)

League of United Latin Am. Citizens Council No. 4434 v. Clements, 902 F.2d 293, 1990 U.S. App.
LEXIS 7705 (5th Cir. Tex. 1990)
